EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication with Han Gim on February 18, 2022.

The application has been amended as follows: 
Please amend claims 1, 11, and 16 as follows:

1.	(Currently amended)	A method for rendering shared data, the method performed on a computing device, the method comprising: 
receiving, from a data store by the computing device, a persistent data object, wherein:
the persistent data object is associated with a class indicative of a data type for information contained in the persistent data object and the persistent data object is generated by a source computing device; 
inserting the persistent data object in a document of an executing application;
[[;]] 
receiving, by the computing device from the data store, visualization logic associated with the class, wherein the visualization logic is operable to present a listing of available visualizations for the persistent data object, the available visualizations having associated logic for processing some or all of the information contained in the persistent data object and for generating a rendering of the persistent data object; 
while executing the application, causing a display of the plurality of the available visualizations from which a method of visualization of the persistent data object is selectable; 
using a selected method of visualization to cause the information contained in the persistent data object to be rendered by the computing device in a visualization pane rendered with a the persistent data object and revisions of the persistent data object 
receiving, by the computing device, an update to the persistent data object from the data store, the update generated by the source computing device; and
automatically updating the rendering of the persistent data object by the visualization logic and displaying, in the visualization pane, the persistent data object and the updated persistent data object as a revision to the persistent data object while the application is executing.

11.	(Currently amended)	A computing device comprising:
one or more processors; and
a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors, cause the computing device to: 
receive a persistent data object, wherein the persistent data object is generated by a source computing device and usable by an application to insert data in a document being edited by the application based on information contained in the persistent data object; 
access visualization logic associated with the persistent data object, wherein the visualization logic is operable to present a listing of available visualizations for the persistent data object, the available visualizations having associated logic for processing some or all of the information contained in the persistent data object and for generating a rendering of the persistent data object; 
while the application is executing, cause a display of the plurality of the available visualizations from which a method of visualization of the persistent data object is selectable; 
use a selected method of visualization to cause the information contained in the persistent data object to be rendered by the computing device in a visualization pane rendered with a document-based application for the executing application, the visualization pane configured to render the persistent data object and revisions of the persistent data object 

automatically update the rendering of the persistent data object by the visualization logic and display, in the visualization pane, the persistent data object and revisions to the persistent data object including the updated persistent data object while the application is executing.

16.	(Currently amended)	A method for managing shared data, the method comprising:
storing, in a data store, data indicative of a persistent data object, wherein:
the persistent data object is associated with a class indicative of a data type for information contained in the persistent data object and the persistent data object is generated by a source computing device; and
the persistent data object is operable to be inserted in a file associated with an executing application; 
in response to a request from an application for the persistent data object, accessing visualization logic associated with the class, wherein the visualization logic is operable to present a listing of available visualizations for the persistent data object, the available visualizations having associated logic for processing some or all of the information contained in the persistent data object and for generating a rendering of the persistent data object; 
sending the persistent data object and the visualization logic to a computing device executing the application, wherein the visualization logic is operable to enable the computing device to render the information contained in the persistent data object while executing the application, the information rendered in a visualization pane rendered with a document-based application for the executing application, the visualization pane configured to render the persistent data object and revisions of the persistent data object 
receiving an update to the persistent data object, the update generated by the source computing device; and
sending the update to the computing device executing the application, the update usable by the computing device to automatically update the rendering of the persistent data object by the visualization logic and display, in the visualization pane, the persistent data object and revisions to the persistent data object including the updated persistent data object while the application is executing.

Allowable Subject Matter
Claims 1-4, 6-19, and 21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.